Title: To John Adams from Benjamin Stoddert, 15 September 1800
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Depart. 15. Septr. 1800.

Both the Ganges, and the Warren, have been driven from their station at the Havanna, by the Sickness of their Crews. The Ganges arrived at New Castle a few Days ago, and the Warren I expect is by this time at Norfolk. I am taking measures to send the Delaware to the Havanna, without delay, that our Commerce to that place, at this moment unprotected, may not be long exposed to the depredations of Vessels manned by Spaniards with French commissions; the only Vessels which molest our Trade to that Island.
There are reports, that Capt Murray in the Constellation, is on the coast, from Cape Francois; and that he has returned in consequence of the bad health of his Crew—their complaint it is said is the flux, and not the Fever—The Frigate New York, and the Adams, both at New York, will I hope be got to sea in a few weeks. I fear the Vessels returning  in consequence of disease will not be soon got out again.
Mr Boyd, mentioned in the letter you honored me with of the 6th. Inst. has been a midshipman nearly two years—I know nothing of his Seamanship—nor do the Gentlemen who recommend him, say any thing on the subject. If he is not defective in this particular, I know of nothing which ought to prevent his being a Lieutenant—He was ordered sometime ago to Join the Boston, and no doubt Capt Little will recommend him to be a Lieutenant if he finds him qualified.—Perhaps it may be most prudent to wait the report of Capt Little.
I have the honor to be, with the / highest respect & esteem Sir Yr / most obed. Servt.

Ben Stoddert.